DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driller et al. (US 5,016,615) in view of Chau et al. (US 2010/0226971 A1).

With regard to claim 1, Driller discloses A drug applicator (Fig. 3) for a system for ultrasound-enhanced delivery of at least one drug to a target site in a intraocular space (20/21), the system comprising a signal generating unit (preamble language and functional therefore, not required to be taught by the  art, however, the transducer 10 would necessarily comprise some type of signal generating unit to control or turn on the transducer) operationally connected to an ultrasound transducer (10), and a controller (Col 3, line 28-36, indicates a controlling mechanism for controlling the ultrasound transducer), wherein the drug applicator: (a) comprises at least one space (32) configured to hold the drug, (b) is made from a low ultrasound attenuation material (material is necessarily a material made for ultrasound attenuation as this is the purpose and function of the device, further Col 3, lines 51-Col 4, line 2 teaches a GORTEX material and porous membrane material used), (c) is configured to provide low ultrasound loss coupling of the system to the sclera or cornea (col 3, line 51 to Col 4, line 2), and (d) is configured to be mechanically coupled to the system and further configured to be coupled to the ultrasound transducer with low ultrasound loss; and wherein the signal generating unit and/or the ultrasound transducer are configured to emit an ultrasound wave form  (40) in at least one application cycle, the application cycle comprising at least one ultrasound emitting event with a time duration TA (inherent) and a waiting period with a time duration TW (inherent), wherein, when the drug comprises molecules with a size of 70 kDa or less, the controller is configured to control the time duration TA to be between 30s and 300 s and the drug applicator is configured such that the drug transit through the sclera during the time duration TA (this limitation is functional, because this an apparatus claim, the prior must only teach the structure capable of performing the recited function. Col 3, lines 28-36, teach adjusting the time duration of each ultrasound event using a controller, therefore, the controller would be capable of performing the recited function); and/or wherein, when the drug comprises molecules with a size of more than 70 kDa, the controller is configured to control the time duration TW to be between 60s and 600 s and the drug applicator is configured such that the molecules drug transit through the sclera during the time duration TW (this limitation is functional, because this an apparatus claim, the prior must only teach the structure capable of performing the recited function. Col 3, lines 28-36, teach adjusting the time duration of each ultrasound event using a controller, therefore, the controller would be capable of performing the recited function. Additionally, because this limitation follows and or statement, this limitation is not required to be taught by the prior art).
However, Driller does not explicitly disclose that the controller controls the time duration based on the molecule size. 
Chau teaches a similar device for delivery of an agent to the intraocular space using ultrasound ([0013]). Chau further teaches that for molecules with a size of 70kDa or less ([0088], 65kDa molecule being delivered), the controller controls the time duration TA to be between 30s and 300s ([0088], 30 seconds) and the drug applicator is configured such that the drug transit through the sclera during the time duration TA ([0088]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Driller such that for molecules of less than 70kDa the time duration is set between 30s and 300s as taught by Chau for the purpose of effectively delivering the molecule through the sclera of the eye ([0088]). 
	
With regard to claim 2, Driller discloses A system for ultrasound-enhanced transscleral delivery of at least one drug to a target site in a intraocular space, the system comprising a signal generating unit (the transducer 10 would necessarily comprise some type of signal generating unit to control or turn on the transducer) operationally connected to an ultrasound transducer (10) and a drug applicator (9), wherein the drug applicator: (a) comprises at least one space configured to hold the drug (32), (b) is made from a low ultrasound attenuation material (material is necessarily a material made for ultrasound attenuation as this is the purpose and function of the device, further Col 3, lines 51-Col 4, line 2 teaches a GORTEX material and porous membrane material used), (c) is configured to provide low ultrasound loss coupling of the system to the sclera or cornea (col 3, line 51 to Col 4, line 2), and (d) is configured to be mechanically coupled to the system and further configured to be coupled to the ultrasound transducer with low ultrasound loss; and -2- Atty. Docket No.: 52392-701.501Application No. 16/194,179 wherein the signal generating unit and/or the ultrasound transducer are configured to emit an ultrasound wave form (40) in at least one application cycle, the application cycle comprising at least one ultrasound emitting event with a time duration TA (inherent) and a waiting period with a time duration TW (inherent), wherein, when the drug comprises molecules with a size of 70 kDa or less, the controller is configured to control the time duration TA to be between 30s and 300 s and the drug applicator is configured such that the drug transit through the sclera during the time duration TA (this limitation is functional, because this an apparatus claim, the prior must only teach the structure capable of performing the recited function. Col 3, lines 28-36, teach adjusting the time duration of each ultrasound event using a controller, therefore, the controller would be capable of performing the recited function); and/or wherein, when the drug comprises molecules with a size of more than 70 kDa, the controller is configured to control the time duration TW to be between 60s and 600 s and the drug applicator is configured such that the molecules drug transit through the sclera during the time duration TW (this limitation is functional, because this an apparatus claim, the prior must only teach the structure capable of performing the recited function. Col 3, lines 28-36, teach adjusting the time duration of each ultrasound event using a controller, therefore, the controller would be capable of performing the recited function. Additionally, because this limitation follows and or statement, this limitation is not required to be taught by the prior art).
However, Driller does not explicitly disclose that the controller controls the time duration based on the molecule size. 
Chau teaches a similar device for delivery of an agent to the intraocular space using ultrasound ([0013]). Chau further teaches that for molecules with a size of 70kDa or less ([0088], 65kDa molecule being delivered), the controller controls the time duration TA to be between 30s and 300s ([0088], 30 seconds) and the drug applicator is configured such that the drug transit through the sclera during the time duration TA ([0088]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Driller such that for molecules of less than 70kDa the time duration is set between 30s and 300s as taught by Chau for the purpose of effectively delivering the molecule through the sclera of the eye ([0088]). 
With regard to claim 3, Driller discloses wherein the at least one space has at least one opening (at 15) at a surface directed towards a desired site of the eye (20), and wherein an ultrasound coupling agent (30) is filled in a gap between the drug applicator and the desired site of the eye.
With regard to claim 4, Driller discloses wherein the drug applicator is configured to be exchangeable and/or designed for a single use application (any device can be considered disposable as it can be disposed of).
With regard to claim 5, Driller discloses wherein the drug receiving space (32) is substantially sealed (by membrane 15) at a surface designated for coupling with a desired site of the eye and the seal is configured to allow for drug permeation (col 3, line 51 to col 4, line 2).
With regard to claim 6, Driller discloses wherein the drug receiving space (32) is substantially open at a surface designated for coupling with the sclera (15 can be considered open as it is porous).
With regard to claim 8, Driller discloses wherein the drug applicator is made from an elastic material having Young's Modulus of less than 10 GPa (part of the drug applicator can be made of GORTEX, col 3, line 51 to col 4, line 2. GORTEX has a Young’s Modulus of 0.03 GPa).
With regard to claim 10, Driller discloses further comprising a controller (transducer includes a controller for determine the amount of radiation to deliver the medication, Col 2, lines 38-53) and can control the time duration of an ultrasound emitting event (Col 2, lines 38-53).
With regard to claim 15, Driller discloses a method for the delivery of a drug to a target site in an intraocular space, wherein the method comprises the steps of: (a) providing a drug applicator according to claim 1 (see above), (b) coupling the drug applicator to a surface of a desired site of the eye (seen in Fig. 3, eye 20, applicator 9), and (c) applying at least one ultrasound application cycle (40), wherein the application cycle comprises a ultrasound application with a time duration TA  (inherent) and a waiting period with a time duration TW (inherent).

With regard to claim 7, Driller discloses receiving a drug (in space 32), however, Driller does not explicitly disclose a specific amount. 
However it would be prima facie obvious to optimize the amount of drug to be between 10uL and 1.5mL as doing so would not alter the overall function of the device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driller et al. (US 5,016,615) in view of Chau et al. (US 2010/0226971 A1) and in further view of Romano et al. (US 2011/0301469 A1).
With regard to claim 9, Driller/Chau teach the claimed invention except for the specific material. 
Romano teaches a similar device made of a silicone rubber ([0106]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Driller with the silicone rubber as taught by Romano because substituting one material for another is well known in the art for being used on the eye. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driller et al. (US 5,016,615) in view of Chau et al. (US 2010/0226971 A1) and in further view of Valenti et al. (US 2012/0215160 A1). 
With regard to claim 11, Driller/Chau teach the claimed invention except for a receiving/sending unit. 
Valenti teaches an ultrasound inducing device that may be used on the eye and further teaches a receiving and/or sending unit configured to receive and/or send information related to the drug ([0023]); and wherein the information receiving/sending unit is connected to a controller to control at least one parameter of the application cycle related to the drug ([0023]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Driller/Chau with the receiving/sending unit as taught by Valenti for the purpose of controlling and monitoring the delivery of medication to the eye ([0023]). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driller et al. (US 5,016,615) in view of Chau et al. (US 2010/0226971 A1) and in further view of Lindgren et al. (US 2008/0177220 A1).
With regard to claim 13, Driller/Chau teaches the claimed invention except for a display. 
Lindgren teaches a similar device for delivering ultrasound to the eye and further comprising a display ([0010], [0019], [0027]) to set a parameter.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Driller/Chau with the display as taught by Lindgren for the purpose of inputting and controlling the parameters of the ultrasound delivery ([0010], [0027]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driller et al. (US 5,016,615) in view of Chau et al. (US 2010/0226971 A1) and in further view of Hall et al. (US 2014/0276247 A1). 
With regard to claim 14, Driller/Chau teaches the claimed invention except for a temperature sensor. 
Hall teaches an ultrasound device having a temperature sensor ([0181], [0184]) configured to sense the temperature of the surface of the sclera or cornea ([0181], [0184]) wherein the controller is configured to control the ultrasound emission event such that during the time TA the temperature of the surface of the sclera or cornea does not increase by more than 1 degree C ([0184]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Driller/Chau to include a temperature sensor as taught by Hall for the purpose of controlling the target tissue temperature for safety ([0184]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783